DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.   

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/5/2022 has been entered.

Response to Arguments

3.	Applicant’s arguments with respect to claims 1-9, 11-15, and 17-20 have been considered but are moot in view of new grounds of rejection based on Schultz (US 2012/0278452 A1). 	

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


5.	Claims 1, 8-9, 11-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schultz (US 2012/0278452 A1).

 	Regarding claim 1, Schultz teaches a communication device comprising: an interface for executing a communication according to a communication scheme ([0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0007], “multiple connection paths can exist between two computing devices. For example, a computing device may be connected to printer through any of a number of connection paths, In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi, WiMax, GSM, PCS, or other wireless communication capabilities. Additionally, this connection hardware may be used to connect to a printer through a wide variety of networks. Consequently, there may be many different connection paths between the computing device and the printer”); 
a Wi-Fi interface for executing a communication according to a Wi-Fi scheme different from the communication scheme ([0009], “In various embodiments, once a user has configured an initial connection to a target device (e.g., printer) using a first connection path (~NFC), additional connections between the connecting device and the target device are automatically configured using different connection paths (~Wi-Fi direct)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0007], “multiple connection paths can exist between two computing devices. For example, a computing device may be connected to printer through any of a number of connection paths, In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi, WiMax, GSM, PCS, or other wireless communication capabilities. Additionally, this connection hardware may be used to connect to a printer through a wide variety of networks. Consequently, there may be many different connection paths between the computing device and the printer”); 
 	a processor ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270)”); and 
 	a memory that stores computer-readable instructions therein ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270), a memory (275)” … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”),  
 	wherein the interface is configured to send identification information for identifying the communication device to a mobile device in a state where a first Wi-Fi network to which the communication device and the mobile device belong is present ([0024], “As part of the discovery process, the connecting device may obtain a target device identifier, an authentication token for the target device, and connection path information, as needed”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”.  [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present), 
the first Wi-Fi network being a network for the communication device executing a communication with the mobile device via the Wi-Fi interface ([0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0009], “once a user has configured an initial connection to a target device (e.g., printer) using a first connection path, additional connections between the connecting device and the target device are automatically configured using different connection paths”), 
the identification information capable of being used in the first Wi-Fi network ([0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”), and 
wherein the computer-readable instructions, when executed by the processor ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270)” … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”),  
cause the communication device to: in a case where the identification information is sent to the mobile device in the state where the first Wi-Fi network to which the communication device and the mobile device belong is present, execute a communication of first object data with the mobile device via the Wi-Fi interface by using the first Wi-Fi network without establishing a new Wi-Fi network, the communication being executed by using the identification information (communication device (~printer) receives object data (~print data) from mobile device via first Wi-Fi (~Wi-Fi direct) after sending SSID of the printer (~identification information) to the mobile device via communication scheme (~NFC); [0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~first object data)”; [0024], “As part of the discovery process, the connecting device (~mobile device) may obtain a target device (~printer) identifier, an authentication token for the target device, and connection path information, as needed”; [0017], “connecting device (~mobile device) configures (420) a connection with the target device (~printer) using the device identifier (~printer identifier) … connections are configured based on a printer identifier (~mobile device obtaining a printer identifier from a printer)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present; [0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”).   

 	Regarding claim 8, Schultz teaches the communication device as in claim 1, 
wherein the first Wi-Fi network includes a relay device different from the communication device and the mobile device, and the communication of the first object data is executed via the relay device ([0025], “Accordingly, a user might initially connect to the target device via a wireless network (e.g., having a wireless access point), which may have a security requirement requiring the user to provide a network password or key to access the network”; [0011], “The printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data”).  

 	Regarding claim 9, Schultz teaches the communication device as in claim 8, wherein the relay device is an access point ([0012], “A first connection path (125-1) includes wireless communication between one of the computing devices (105) and passes through a wireless access point (110). The wireless access point (110) includes one or more radios that establish two-way communications with a wireless radio in the computing device. The wireless access point (110) may have a wired or wireless connection with the printer. In this example, the printer is wireless enabled and the wireless access point (110) connects to the printer using a wireless connection”).  

	Regarding claim 11, Schultz teaches the communication device as in claim 1, 
 	wherein the communication of the first object data is executed without constructing a second Wi-Fi network to which the communication device and the mobile device belong, the second Wi-Fi network being different from the first Wi-Fi network (communication device (~printer) receives object data (~print data) from mobile device via first Wi-Fi (~Wi-Fi direct) after sending SSID of the printer (~identification information) to the mobile device via communication scheme (~NFC); [0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~first object data)”; [0024], “As part of the discovery process, the connecting device (~mobile device) may obtain a target device (~printer) identifier, an authentication token for the target device, and connection path information, as needed”; [0017], “connecting device (~mobile device) configures (420) a connection with the target device (~printer) using the device identifier (~printer identifier) … connections are configured based on a printer identifier (~mobile device obtaining a printer identifier from a printer)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present; [0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”).  

 	Regarding claim 12, Schultz teaches the communication device as in claim 1, wherein a communication speed of the Wi-Fi scheme is faster than a communication speed of the communication scheme ([0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct (~Wi-Fi scheme), Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”, wherein Wi-Fi direct (~Wi-Fi) scheme is faster than NFC (~communication) scheme).  

 	Regarding claim 13, Schultz teaches the communication device as in claim 1, wherein the communication scheme is a wireless communication scheme ([0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct (~Wi-Fi scheme), Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”, wherein NFC is a wireless communication scheme).  

 	Regarding claim 14, Schultz teaches the communication device as in claim 13, wherein the wireless communication scheme is a Near Field Communication scheme ([0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct (~Wi-Fi scheme), Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~wireless communication scheme)”. 

 	Regarding claim 15, Schultz teaches the communication device as in claim 13, wherein the wireless communication scheme is a Bluetooth scheme ([0007], “In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi, WiMax, GSM, PCS, or other wireless communication capabilities”).  


 	Regarding claim 17, Schultz teaches the communication device as in claim 1, wherein the identification information is an IP address of the communication device ([0026], “additional information might include a printer address (e.g., IP address), an email address for the printer, etc.”).  

 	Regarding claim 18, Schultz teaches the communication device as in claim 1, 
 	further comprising a print executing unit, 
 	wherein the communication of the first object data with the mobile device includes receiving the first object data from the mobile device ([0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~first object data)”), and 
 	wherein the computer-readable instructions, when executed by the processor ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270), a memory (275) … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”), further cause the communication device to: perform a print by using print data included in the received first object data ([0008], “print data on the printer … in delivering the print data to the printer”; [0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~first object data)”).  

 	Regarding claim 19, Schultz teaches a non-transitory computer-readable storage medium storing computer-readable instructions for a communication device ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270), a memory (275) … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”),  
 	wherein the communication device ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270), a memory (275)”) comprises: 
 	an interface for executing a communication according to a communication scheme ([0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0007], “multiple connection paths can exist between two computing devices. For example, a computing device may be connected to printer through any of a number of connection paths, In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi, WiMax, GSM, PCS, or other wireless communication capabilities. Additionally, this connection hardware may be used to connect to a printer through a wide variety of networks. Consequently, there may be many different connection paths between the computing device and the printer”); 
 	a Wi-Fi interface for executing a communication according to a Wi-Fi scheme different from the communication scheme ([0009], “In various embodiments, once a user has configured an initial connection to a target device (e.g., printer) using a first connection path (~NFC), additional connections between the connecting device and the target device are automatically configured using different connection paths (~Wi-Fi direct)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0007], “multiple connection paths can exist between two computing devices. For example, a computing device may be connected to printer through any of a number of connection paths, In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi, WiMax, GSM, PCS, or other wireless communication capabilities. Additionally, this connection hardware may be used to connect to a printer through a wide variety of networks. Consequently, there may be many different connection paths between the computing device and the printer”); and 
 	a processor ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270)”), 
 	wherein the interface is configured to send identification information for identifying the communication device to a mobile device in a state where a Wi-Fi network to which the communication device and the mobile device belong is present ([0024], “As part of the discovery process, the connecting device may obtain a target device identifier, an authentication token for the target device, and connection path information, as needed”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”.  [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present), 
 	the Wi-Fi network being a network for the communication device executing a communication with the mobile device via the Wi-Fi interface ([0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0009], “once a user has configured an initial connection to a target device (e.g., printer) using a first connection path, additional connections between the connecting device and the target device are automatically configured using different connection paths”) 
 	the identification information capable of being used in the Wi-Fi network ([0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”), and 
 	wherein the computer-readable instructions, when executed by the processor ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270)”; [0018], "processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”), 
 	cause the communication device to: in a case where the identification information is sent to the mobile device in the state where the Wi-Fi network to which the communication device and the mobile device belong is present, execute a communication of object data with the mobile device via the Wi-Fi interface Page 5 of 12Application No. 16/953,966Docket No.: 006838.00286\USAfter Final Office Action of April 5, 2022by using the Wi-Fi network without establishing a new Wi-Fi network, the communication being executed by using the identification information (communication device (~printer) receives object data (~print data) from mobile device via Wi-Fi (~Wi-Fi direct) after sending SSID of the printer (~identification information) to the mobile device via communication scheme (~NFC); [0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~first object data)”; [0024], “As part of the discovery process, the connecting device (~mobile device) may obtain a target device (~printer) identifier, an authentication token for the target device, and connection path information, as needed”; [0017], “connecting device (~mobile device) configures (420) a connection with the target device (~printer) using the device identifier (~printer identifier) … connections are configured based on a printer identifier (~mobile device obtaining a printer identifier from a printer)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present; [0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”).  

 	Regarding claim 20, Schultz teaches a non-transitory computer-readable storage medium storing computer-readable instructions for a mobile device ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270), a memory (275) … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”), 
 	wherein an interface of the mobile device is configured to receive identification information for identifying a communication device from the communication device in a state where a Wi-Fi network to which the communication device and the mobile device belong is present ([0024], “As part of the discovery process, the connecting device may obtain a target device identifier, an authentication token for the target device, and connection path information, as needed”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”.  [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present), 
 	the Wi-Fi network being a network for the communication device executing a communication with the mobile device via the Wi-Fi interface ([0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0009], “once a user has configured an initial connection to a target device (e.g., printer) using a first connection path, additional connections between the connecting device and the target device are automatically configured using different connection paths”), 
 	the Wi-Fi network being a network for the mobile device executing a communication with the communication device via a Wi-Fi interface of the mobile device ([0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0009], “once a user has configured an initial connection to a target device (e.g., printer) using a first connection path, additional connections between the connecting device and the target device are automatically configured using different connection paths”), 
 	the identification information capable of being used in the Wi-Fi network ([0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”), and 
 	wherein the computer-readable instructions, when executed by a processor of the mobile device ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270)”; [0018], "processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”), 
 	cause the mobile device to: in a case where the identification information is received from the communication device in the state where the Wi-Fi network to which the communication device and the mobile device belong is present, execute a communication of object data with the communication device via the Wi-Fi interface by using the Wi-Fi network without establishing a new Wi-Fi network, the communication being executed by using the identification information (communication device (~printer) receives object data (~print data) from mobile device via Wi-Fi (~Wi-Fi direct) after sending SSID of the printer (~identification information) to the mobile device via communication scheme (~NFC); [0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~first object data)”; [0024], “As part of the discovery process, the connecting device (~mobile device) may obtain a target device (~printer) identifier, an authentication token for the target device, and connection path information, as needed”; [0017], “connecting device (~mobile device) configures (420) a connection with the target device (~printer) using the device identifier (~printer identifier) … connections are configured based on a printer identifier (~mobile device obtaining a printer identifier from a printer)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is present; [0027], “the initial connection was made via a wireless network path, a direct Wi-Fi (~first Wi-Fi network) connection could be established automatically based on having received the SSID of the printer (~identification information capable of being used in the direct Wi-Fi (~first Wi-Fi network)”).


Claim Rejections - 35 USC § 103

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2012/0278452 A1) in view of Kato (US 2009/0052348 A1).

 	Regarding claim 2, Schultz teaches the communication device as in claim 1, 
wherein the interface is further configured to send, according to the communication scheme, a wireless setting to the mobile device, the wireless setting being for causing the mobile device to participate in a second Wi-Fi network different from the first Wi-Fi network in which the communication device operates as a child station ([0017], “The printer identifier can be a dynamic identifier such as, for example, an IP (Internet Protocol) address”; [0009], “In various embodiments, once a user has configured an initial connection to a target device (e.g., printer) using a first connection path (~NFC), additional connections between the connecting device and the target device are automatically configured using different connection paths (~second Wi-Fi)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi (~second Wi-Fi different from first Wi-Fi), Wi-Fi direct (~first Wi-Fi), Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi (~second Wi-Fi), Wi-Fi direct (~first Wi-Fi)”; [0007], “multiple connection paths can exist between two computing devices. For example, a computing device may be connected to printer through any of a number of connection paths, In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi (~second Wi-Fi), WiMax, GSM, PCS, or other wireless communication capabilities. Additionally, this connection hardware may be used to connect to a printer through a wide variety of networks. Consequently, there may be many different connection paths between the computing device and the printer”), and Page 2 of 12Application No. 16/953,966Docket No.: 006838.00286\USAmendment dated July 5, 2022
After Final Office Action of April 5, 2022wherein the computer-readable instructions, when executed by the processor ([0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270), a memory (275) … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”),  
further cause the communication device to: in a case where the wireless setting is sent to the mobile device, establish, via the Wi-Fi interface and by using the wireless setting, a wireless connection between the communication device operating as the child station and the mobile device so as to construct the second Wi-Fi network to which the communication device and the mobile device belong ([0024], “As part of the discovery process, the connecting device (~mobile device) may obtain a target device identifier, an authentication token for the target device, and connection path information, as needed”; [0017], “The printer identifier can be a dynamic identifier such as, for example, an IP (Internet Protocol) address”; [0009], “In various embodiments, once a user has configured an initial connection to a target device (e.g., printer) using a first connection path (~NFC), additional connections between the connecting device and the target device are automatically configured using different connection paths (~second Wi-Fi)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi (~second Wi-Fi different from first Wi-Fi), Wi-Fi direct (~first Wi-Fi), Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi (~second Wi-Fi), Wi-Fi direct (~first Wi-Fi)”; [0007], “multiple connection paths can exist between two computing devices. For example, a computing device may be connected to printer through any of a number of connection paths, In addition to a wired connection, the computing device and/or printer may have wireless capabilities such as Bluetooth or infrared transceivers, Wi-Fi (~second Wi-Fi), WiMax, GSM, PCS, or other wireless communication capabilities. Additionally, this connection hardware may be used to connect to a printer through a wide variety of networks. Consequently, there may be many different connection paths between the computing device and the printer”); and 
in a case where the second Wi-Fi network to which the communication device and the mobile device belong is constructed, execute a communication of second object data with the mobile device via the Wi-Fi interface by using the second Wi-Fi network (communication device (~printer) receives object data (~print data) from mobile device via second Wi-Fi (~Wi-Fi) after sending wireless setting (~IP address) of the printer (~wireless setting) to the mobile device via communication scheme (~NFC); [0011], “printer (115) is also powered up, connected to the appropriate connection path and ready to receive print data (~second object data)”; [0024], “As part of the discovery process, the connecting device (~mobile device) may obtain a target device (~printer) identifier, an authentication token for the target device, and connection path information, as needed”; [0017], “connecting device (~mobile device) configures (420) a connection with the target device (~printer) using the device identifier (~printer setting) … connections are configured based on a printer identifier (~mobile device obtaining a printer setting from a printer)”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein a second Wi-Fi (~Wi-Fi) network to which the communication device and the mobile device belong is constructed).
 	Schultz does not explicitly teach that the child station is a parent station.
	 However, Kato teaches a multi-function peripheral (MFP) (~printer) that can switch from a print (~child) function to a scan (~parent) function ([0168], “processing unit scans an original with a scanning unit to obtain data, and processes the data based on the function setting information; and the second communication unit transmits, to the mobile terminal device, the data processed by the processing unit as the substantial information”, wherein if the MFP 100 (~communication device) scans data (~act as an input device), the MFP 100 (~communication device) is acting as a parent device to the mobile terminal device; Fig. 1).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato with the teaching of Schultz in order to provide cost saving and convenience to a user by allowing multiple capabilities in a device which is normally used just for printing.

 	Regarding claim 3, Schultz in view of Kato teaches the communication device as in claim 2, 
wherein the interface is configured to send the wireless setting to the mobile device in a case where the first Wi-Fi network to which the communication device and the mobile device belong is not present (Schultz [0024], “As part of the discovery process, the connecting device may obtain a target device identifier, an authentication token for the target device, and connection path information, as needed”; [0013], “peer-to-peer connection (~interface) (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct, Universal Serial Bus (USB) wireless, Wi-Max, infrared, Near Field Communication (NFC) (~communication scheme)”; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”, wherein the second Wi-Fi (~Wi-Fi) network is present and the first Wi-Fi (~Wi-Fi direct) network to which the communication device and the mobile device belong is not present).  

 	Regarding claim 4, Schultz in view of Kato teaches the communication device as in claim 2, 
wherein the computer-readable instructions, when executed by the processor, further cause the communication device to (Schultz [0018], “printer (215) includes communication hardware (280, 285, 290), a processor (270)” … processor (370) performs a variety of operations including control of various aspects of the printer hardware (390) operation, accessing the memory (375), processing information received from the communication hardware (380, 385, 390), reporting the printer status and settings, and other operations. The memory (375) may store a variety of data including images to be printed, formatting information and communication data”): change a state of the communication device from a specific state to a child state in response to the interface executing a communication with the mobile device, the child state being a state in which the communication device operates as the child station, the specific state being a state different from the child state (Schultz in Wi-Fi direct, the communication device is in a parent state; [0013], “peer-to-peer connection (125-2) could made using a variety of technologies, including ad-hoc wireless connections, Wi-Fi, Wi-Fi direct”; [0009], “once a user has configured an initial connection to a target device (e.g., printer) using a first connection path, additional connections between the connecting device and the target device are automatically configured using different connection paths”).  
	Schultz does not explicitly teach that the child is parent.
	 However, Kato further teaches a multi-function peripheral (MFP) (~printer) that can switch from a print (~child) function to a scan (~parent) function ([0168], “processing unit scans an original with a scanning unit to obtain data, and processes the data based on the function setting information; and the second communication unit transmits, to the mobile terminal device, the data processed by the processing unit as the substantial information”, wherein if the MFP 100 (~communication device) scans data (~act as an input device), the MFP 100 (~communication device) is acting as a parent device to the mobile terminal device; Fig. 1).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato with the teaching of Schultz as modified by Kato in order to provide cost saving and convenience to a user by allowing multiple capabilities in a device which is normally used just for printing.

 	Regarding claim 5, Schultz in view of Kato teaches the communication device as in claim 2.
The combination does not explicitly teach wherein the parent station is a Group Owner of a Wi-Fi Direct.  
	However, Vedantham teaches wherein a station is a Group Owner of a Wi-Fi Direct ([0031], “In a Wi-Fi DIRECT group, P2P clients interface with the P2P group owner in a way similar to a conventional AP”; Fig. 6). 
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vedantham with the teaching of Schultz as modified by Kato in order to provide a power-save mechanism for a group owner by reducing or eliminating asymmetric power consumption between the group owner and P2P clients resulting from differing roles of the group owner and the P2P clients (Vedantham [0032]).

 	Regarding claim 6, Schultz in view of Kato teaches the communication device as in claim 2, wherein the wireless setting includes a Service Set identifier of the second Wi-Fi network (Schultz [0027], “the initial connection was made via a wireless network path, a direct Wi-Fi  connection could be established automatically based on having received the SSID of the printer”).  

 	Regarding claim 7, Schultz in view of Kato teaches the communication device as in claim 2, 
 	wherein the wireless setting includes a password of the second Wi-Fi network (Schultz [0022], “Having discovered a connection path to the target device, the connecting device configures (320) a connection with the target device. Depending on the connection path, the initial connection may require user input (e.g., network password, key, etc.)”).  
                                                                                                                                                                                   Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643